Citation Nr: 0507305	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-12 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right knee.  

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disease of the left foot.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1973 to January 1992.  He also had 
over six years of active service prior to November 1973, 
which has not been verified.  He had service in the Republic 
of Vietnam from May to September 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

During the pendancy of the appeal, the veteran moved to the 
jurisdiction of the VARO in Cleveland, Ohio.

The issues of entitlement to service connection for PTSD and 
entitlement to increased initial ratings for left knee 
disability, right knee disability, and left foot disability 
are addressed in the REMAND section at the end of the 
decision below.


FINDING OF FACT

There is no competent evidence of current right foot 
disability.


CONCLUSION OF LAW

The claimed right foot disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim 
of entitlement to service connection for right foot 
disability, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
that claim.

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify him of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in a June 2002 letter, the 
VA informed the veteran of the information and evidence 
needed to substantiate and complete a claim for VA benefits.  
The VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

In its June 2002 letter, the Columbia RO informed the veteran 
that it would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, employment records, or records held by other Federal 
agencies.  The RO then requested that the veteran tell it if 
there was any other evidence or information that he thought 
would support his claim.
The RO told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the VA to obtain private 
medical records, he would have to authorize medical personnel 
to release such records by using VA Form 21-4142.  Such 
information included the name and address of the person, 
agency, or company who had the records; the time frame 
covered by the records; and, in the case, of medical records, 
the condition for which he was treated.  He was also notified 
that he could get the records himself and send them to the 
VA.  The RO noted, however, that it was ultimately the 
veteran's responsibility to support his claim with 
appropriate evidence.  

The RO stated that it had requested the veteran's treatment 
records from the applicable military service department and 
from Moncrief Army Community Hospital.  The RO also stated 
that it would assist the veteran by providing a medical 
examination or getting a medical opinion if it decided it was 
necessary to make a decision in his claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Finally, the RO noted that it had no record of the veteran 
appointing a service organization or representative to assist 
him with his claim.  (To date, the veteran has not indicated 
any desire to appoint a representative.)

In addition to the June 2002 letter, the veteran was provided 
with copies of the Statement of the Case (SOC), issued in May 
2003, and the Supplemental Statement of the Case, issued in 
November 2004.  They further notified the veteran of the 
evidence necessary to substantiate his claim of entitlement 
to service connection for right foot disability.  Indeed, the 
SOC set forth the relevant text of 38 C.F.R. § 3.159.  The 
SOC and the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
veteran's appeal with respect to the issue of entitlement to 
service connection for right foot disability:  his service 
medical records; his service personnel records; records 
reflecting his treatment at the Moncrief Army Community 
Hospital from June 1999 to April 2003; the report of an 
orthopedic examination performed by the VA in October 2002; 
notes from an informal conference held at the RO in August 
2003 before a Decision Review Officer; records associated 
with the veteran's March 2004 hospitalization at the VA 
Medical Center (MC) in Columbia, South Carolina; and records 
reflecting the veteran's October 2004 treatment at the VAMC 
in Cleveland, Ohio.  

Finally, the Board notes that on VA Form 9, the veteran has 
been informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claim of entitlement to service 
connection for right foot disability.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by the VA), which could be used to support 
that claim.  As such, there is no reasonable possibility that 
further development would lead to any additional relevant 
evidence with respect to those issues or be helpful in light 
of the current record.  Therefore, further development is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for right foot 
disability.  Therefore, the Board will proceed to the merits 
of that issue.  

II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In service in June 1978, the veteran sustained an abrasion on 
his right heel; and during a periodic physical examination in 
December 1985, he reported minor toenail problems on his 
right foot.  However, during the actual examination, his feet 
were found to be normal.  Indeed, there were no further 
complaints of right foot trouble recorded during service; and 
during his retirement examination in November 1991, his feet 
were again found to be normal.

Since the veteran's discharge from service, there have been 
no recorded complaints or clinical findings of right foot 
disability.  The only reports to the contrary come from the 
veteran.  As a layman, however, he is only qualified to 
report evidence which is capable of lay observation.  He is 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Accordingly, without more, 
his reports cannot be considered competent evidence of 
current right foot disability.  Absent such evidence, the 
veteran cannot meet one of the criteria for service 
connection.  


ORDER

Entitlement to service connection for right foot disability 
is denied.  


REMAND

The veteran also seeks entitlement to service connection for 
PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2004); See Cohen v. Brown, 
10 Vet. App. 128 (1997). 
In a statement, received in November 2002, the veteran 
reported that he had been stationed in the Republic of 
Vietnam from May to September 1971.  He stated that he had 
been assigned to the 516th Personnel Service Company (PSC), 
United States Army Support Command, Da Nang.  He also stated 
that he had been assigned to several bases, including Da 
Nang, Phu Bai, and Dong Ha.  

In a statement, received in August 2003, the veteran reported 
that in July and August 1971, while stationed at Da Nang with 
the 516th PSC, the base had come under multiple rocket and 
sapper attacks.  

Although the evidence confirms that the veteran served in the 
Republic of South Vietnam from May to September 1971, it does 
not verify the unit(s) with which he served; the dates that 
he served with a particular unit; or the base(s) to which he 
was assigned.  Indeed, as noted in the Introduction above, 
the evidence also does not verify the veteran's period of 
service prior to November 1973.

In his Notice of Disagreement (NOD), received in February 
2003, the veteran reported that he began having violent 
nightmares about his experiences in Vietnam after he was 
reassigned to Japan.  He suggested that he continues to have 
violent sleep behavior and noted that he sleeps in a room by 
himself.  

When taken into consideration with all of the information on 
file, as is required under 38 U.S.C.A. § 5103A(d)(2), the 
record establishes that the veteran has symptoms of 
psychiatric disability.  In addition, as demonstrated by the 
September 2004 report from USASCRUR, the evidence suggests 
that the veteran's reported unit was present on several 
occasions in July and August 1971, when the air base in Da 
Nang, Republic of South Vietnam, received rocket fire.  
Therefore, the record also indicates that the veteran's 
symptoms may be associated with his active service.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  However, the 
current record does not contain sufficient medical evidence 
to determine whether the veteran has PTSD as a result of the 
stressors he reportedly encountered in Da Nang.  Accordingly, 
a medical examination is required under 38 C.F.R. 
§38 U.S.C.A. § 5103A(d).  

Finally, the veteran seeks ratings in excess of 10 percent 
for his service-connected left and right knee disabilities 
and for his service-connect left foot disability. 

The RO's October 2002 decision on appeal, which granted 
entitlement to service connection for degenerative changes of 
the left and right knees and left foot and assigned 10 
percent ratings for each were initial rating awards.  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

During the October 2002 VA orthopedic examination, X-rays 
showed that the veteran had minimal degenerative changes in 
each knee and mild degenerative disease of the left forefoot.  
However, he reported that he did not have any specific 
problems going upstairs or ambulating.

Records from Moncrief Army Community Hospital show that in 
March 2003, the veteran was issued new braces for his knees.

In March and October 2004, the veteran was treated at the 
VAMC's in Columbia, South Carolina, and Cleveland, Ohio, 
primarily for the treatment of squamous cell carcinoma of the 
lung with brain metastases.  It was noted that the veteran 
used a walker for ambulation.  In March 2004, the treating 
physician stated that the veteran used the walker due to 
bilateral lower extremity weakness, most likely secondary to 
bilateral brain metastases.  In October 2004, the treating 
physician noted that the veteran used the walker due to his 
service-connected degenerative joint disease.  

In light of the conflicting opinions regarding the veteran's 
ability to ambulate, the Board finds that the current record 
does not contain sufficient medical evidence to determine the 
severity of the veteran's service-connected bilateral knee 
disabilities or of his service-connected left foot 
disability.  Accordingly, a medical examination is required 
to resolve that conflict.  38 C.F.R. §38 U.S.C.A. § 5103A(d).  

In light of the foregoing, additional development of the 
record is warranted with respect to the issues of entitlement 
to service connection for PTSD and entitlement to increased 
ratings for the service-connected left knee disability, right 
knee disability, and left foot disability.  Accordingly, the 
case is remanded for the following actions:

1.  The veteran's service personnel 
records associated with his active duty 
prior to November 1973 must be requested 
through official channels, such as the 
National Personnel Records Center (NPRC).  
Such records should include, but are not 
limited to, copies of assignment orders 
associated with the veteran's service in 
the Republic of Vietnam and copies of any 
associated enlisted efficiency reports.  
Also request that the veteran furnish any 
such records he may possess.

Efforts to locate such records must 
continue until it is determined that the 
requested records do not exist or that 
further attempts to obtain such records 
would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  If the actions in paragraph 1 produce 
evidence which shows that the veteran was 
stationed in Da Nang in July and/or 
August 1971, he must be scheduled for a 
psychiatric examination to determine the 
nature and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies must be 
performed and any indicated consultations 
must be scheduled.  The claims folder 
must be made available to the examiner 
for review, and the examiner must verify 
that it has, in fact, been reviewed.  
Following the examination, a diagnosis of 
PTSD must be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for that diagnosis.  If 
PTSD is diagnosed, the examiner should 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for that 
disorder.  The rationale for all opinions 
must be set forth.  

3.  The veteran must also be scheduled 
for an orthopedic examination to 
determine the extent of his service-
connected degenerative changes/disease in 
each knee and in his left foot.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  

In particular, the examiner must 
determine the following:

a.  The range of flexion and 
extension of each knee (in degrees).
b.  Whether there is lateral 
subluxation or any instability in 
either knee and, if so, the degree 
of instability (e.g., slight, 
moderate, or severe).

c.  The disease or injury for which 
the veteran needs knee braces and a 
walker or other devices to assist 
him with ambulation.

d.  Whether the veteran's degree of 
left foot impairment is moderate, 
moderately severe, or severe.
e.  Whether the veteran has actual 
loss of use of the left foot.

f.  The extent of any 
incoordination, weakened movement, 
excess fatigability, and/or any 
objective evidence of pain or 
functional loss due to pain 
associated with either or both 
service-connected knee disabilities 
and/or the service-connected left 
foot disability.  

g.  Whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups) 
associated with either or both 
service-connected knee disabilities 
and/or the service-connected left 
foot disability.  If feasible, 
express this in terms of additional 
degrees of limitation of motion 
during flare-ups. If this is not 
feasible, the physician should so 
state.  

The rationale for all opinions must be 
set forth in writing.

3.  The veteran must be notified of the 
consequences of failing to report, 
without good cause, for a scheduled VA 
examination.  38 C.F.R. § 3.655 (2004).

4.  When all of the requested actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issues of entitlement to 
service-connection for PTSD and 
entitlement to initial ratings in excess 
of 10 percent each for the veteran's 
service-connected left knee disability, 
right knee disability, and left foot 
disability.  In deciding the increased 
rating claims, the rating agency must 
take into account the decision and 
principles set forth in Fenderson.  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


